Citation Nr: 1519634	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-14 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post arthroscopic meniscectomy of the left knee.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran was a student at the United States Naval Academy Preparatory School from July 2008 to June 2009 and as midshipman at the United States Naval Academy from July 2009 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted a 10 percent evaluation for status post arthroscopic meniscectomy of the left knee with limitation of flexion.

In June 2011, the Veteran filed claims for service connection for a right knee disability and a low back disability.  This appeal also comes from a November 2012 denial of these claims.

The Veteran was scheduled for a Board videoconference hearing in April 2015, but his representative submitted a March 2015 statement requesting that the hearing be cancelled.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability has been manifested by subjective complaints of pain, limitation of motion, tenderness on palpation, and crepitus with flexion of the knee.

2.  A right knee disability did not begin during active military service, and no such disability has been caused or made worse by the service-connected left knee disability.

3.  The Veteran's current low back disability is not attributable to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for service-connected status post arthroscopic meniscectomy of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5259 (2014).

2.  The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated by active military service; a right knee disability is not proximately due to or the result of service-connected left knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 

3.  The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where service connection is awarded and an original rating is the subject of appeal, the notice requirement has been met.  Id.  

Here, VA's duty to notify was satisfied through a notice letter dated in February 2011 that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

For rating claims, the Veterans Claims Assistance Act of 2000 (VCAA) requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records, post-service treatment records, Social Security Administration (SSA) records, a lay statement from the Veteran's sister, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided VA examinations for the disabilities on appeal to include a March 2011 internal medicine VA examination and an April 2012 VA examination (Disability Benefits Questionnaire) of the spine, knee and lower leg.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purpose of evaluating the claims as the examiners examined the Veteran, reviewed the Veteran's pertinent medical history, considered the Veteran's self-reported history, and provided medical opinion evidence.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1110; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

With regard to the left knee claim, disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's service-connected arthroscopic meniscectomy has been rated under Diagnostic Code (DC) 5299-5259, which addresses removal of cartilage.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Under these rating criteria, a 10 percent rating is warranted for symptomatic removal of the semilunar cartilage, which is the maximum schedular rating.  

DC Code 5260 provides ratings based on limitation of flexion of the leg.  Under these rating criteria, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when there is flexion limited to 30 degrees, and a 30 percent evaluation is warranted when there is flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Ratings may also be assigned for limitation of extension.  A 10 percent rating is warranted when flexion is limited to 10 degrees; a 20 percent rating is warranted when limited to 15 degrees and a 30 percent rating is warranted when limited to 20 degrees.  A 40 percent evaluation is for application when extension is limited to 30 degrees, while a 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  Separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  (Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.) 

Lateral instability and limitation of motion of the knee may be rated separately under DCs 5257 and 5260 or 5261. VAOPGCPREC 23-97.  Under DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.

DC 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; and extremely unfavorable flexion at an angle of 45 degrees or more, is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  Id.

When rating disabilities of the joints, the degree of actual functional impairment must be considered.  Factors such as pain, fatigue, lack of endurance, incoordination, and weakness are evaluated to determine the functional impact of such problems on the involved joint, particularly with use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, (1995).

Knees

The Veteran asserts that his left knee disability is more severely disabling than the current 10 percent rating reflects.  Specifically, he asserts that his symptoms include pain in the knee, difficulty sleeping, "family and work problems, and inability to focus in school and society."  See November 2011 VA Form 21-4138.

Additionally, the Veteran seeks service connection for a right knee condition.  He asserts that two months after he underwent arthroscopic surgery of the left knee for torn meniscus, he started to have pain of the right knee.  See April 2012 VA Examination.

In March 2010, the Veteran underwent arthroscopic surgery of the left knee for a torn meniscus.  In an April 2011 rating decision, the RO granted service connection for symptomatic removal of the left knee semilunar cartilage and assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, DC 5259, effective January 28, 2011.  Thereafter, in a May 2013 rating decision, finding that a clear and unmistakable error was made, the RO assigned an effective date of January 26, 2011 for service connection for status post arthroscopic meniscectomy with limitation of flexion.

A February 2011 VA treatment record shows the Veteran presented with recurrent left knee pain due to multiple knee injuries in service.  The Veteran reported that left knee pain started after a March 2010 torn left meniscus repair, and the pain had continued since that time.  He reported that the pain was sharp and occurred with squatting, rising from a chair, or running.  Examination revealed mild tenderness on palpation and crepitus with flexion of the left knee.  The examiner concluded the right knee was within normal limits.

A May 2011 VA treatment record shows the Veteran reported bilateral knee pain and occasional swelling and giving out for the past 5 to 6 weeks.  The examiner's report reflects full range of motion bilaterally and mild crepitus of the left knee at extremes of range of motion.  There was no tenderness and no edema.

A June 2011 VA treatment record reflects x-rays of the knees revealed no evidence of fracture or dislocation.  There was no arthritis or suprapatellar effusion.  The radiologist's impression was normal left and right knee.

A December 2011 VA treatment record shows the Veteran presented with bilateral knee pain.  There was bilateral tenderness medially.  The left knee was warm and there was mild crepitus.  Examination revealed full range of motion, no edema, and no effusion.

The Veteran was afforded a VA examination in March 2011.  The examination report shows that the Veteran complained of knee pain and flare-ups as often as 7 times weekly, each lasting for 2 hours.  The flare-ups occurred spontaneously and the Veteran reported they were precipitated by physical activity.  During flare-ups the Veteran reported functional impairment limited by pain such as prolonged standing and walking, repetitive kneeling, squatting, and running.  The Veteran also reported symptoms to include weakness, stiffness, swelling, redness, giving away, lack of endurance, locking, fatigability, and tenderness.  He reported that his left knee disability, in the past 12 months, had not caused any incapacitating episodes.  It was also noted that there was no interference with his job or daily activity and no problem with repetitive use.  

The examiner's report reflects that extension of the right knee was performed to 0 degrees, and flexion to 140 degrees, with no limitations.  Extension of the left knee was performed to 0 degrees, and flexion to 140 degrees, with pain at 130 degrees.  There was no swelling, no edema, no deformity, and no guarding or weakness.  There was no objective sign of locking or pain.  There was no showing of genu recurvatum, instability, or subluxation.   After repetitive range-of-motion testing of each knee, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance of the right knee.  There was, however, additional limitation of the left knee to include pain, fatigue, and lack of endurance.  The examiner noted that lack of endurance had a major functional impact.  There was no weakness or incoordination, no instability, and left knee x-ray results were noted as within normal limits.  The examiner noted 3 identical arthroscopy incision scars measuring 0.7 cm by 0.2 cm.  The scars were linear and there was no pain on examination.  There was no skin breakdown, disfigurement, and no limitation of motion due scarring.  The examiner opined that the effect on the Veteran's daily activity and occupation included impaired prolonged standing, walking, repetitive kneeling, squatting and running.

In April 2012, the Veteran was afforded a VA examination to determine whether the Veteran's right knee condition was related to in-service disease, injury or event.  The report reflects that on examination, extension of the right knee was performed to 10 degrees, and flexion to 120 degrees, with no objective evidence of painful motion.  Extension of the left knee was performed to 0 degrees, and flexion to 120 degrees.  There was objective evidence of painful motion at extension of the left knee limited to 10 degrees.  After repetitive range-of-motion testing of each knee, there was no additional limitation or functional loss.  There was tenderness to palpation bilaterally.  Motor strength was 5/5 in both knees on flexion and extension.  The examiner noted the scarring due to arthroscopic surgery was stable and not painful and there was no arthritis.  After review of the claims file, the examiner opined that it was less likely than not that the Veteran's right knee condition was related to military service.  In this regard, the examiner provided a detailed history of each time the Veteran was treated in service, according to service treatment records (STRs) of record, as well as post-service VA treatment records.  The examiner stated that the Veteran was discharged from active military service in January 2011 and that he was seen at the VA immediately upon service discharge (in February 2011 at the West Los Angeles VA Medical Center the Veteran presented with left knee pain).  She explained that "all [the Veteran's] complaints and evaluations were for the chronic left knee condition."

The Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis. 

The Veteran asserts that there is a relationship between his service-connected left knee disability and his right knee condition.  The Veteran's statements with respect to his right knee condition and pain are considered to be competent evidence within his personal experience.  The Board has also given consideration to the May 2014 statement from the Veteran's sister.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the objective clinical findings by medical professionals aware of his symptoms more probative than the Veteran's statements.  The examiners are medical professionals, and they were able to review the overall record, including the Veteran's history and opinions.  A definite opinion was provided as to possible secondary service connection.  Additionally, the April 2012 examiner who reviewed the Veteran's medical records explained that the medical evidence of record does not show that the Veteran complained of a right knee condition in relation to his service-connected left knee disability.  The examiner also noted that the Veteran's complaints and evaluations of record were for his left knee condition.  

The competent evidence of record supports the conclusion that the right knee disability is not attributable to the Veteran's left knee.  Moreover, there has been no showing that any right knee disability is traceable to a period of qualifying active military service.  The Veteran had no problem during any period of active military service with his right knee.  Consequently, there is no basis to award service connection, either on a direct basis or secondary basis.  The preponderance of the evidence is against the claim.

With respect to the Veteran's claim for a rating in excess of 10 percent for status post arthroscopic meniscectomy of the left knee, a higher rating is not warranted.  The disabling effects of pain have been considered in evaluating the Veteran's service-connected left knee disability, to include limited movement and extension limited to 10 degrees during the April 2012 examination.  The Veteran's complaints of pain were considered in the level of impairment and loss of function attributed to his disability.  However, after repetitive range-of-motion testing, the examiner noted there was no additional limitation or functional loss.  The Board acknowledges the March 2011 findings of additional limitation of the left knee to include pain, fatigue, and lack of endurance.  The examiner noted that lack of endurance had a major functional impact, however there was no weakness or incoordination, no instability, and left knee x-ray results were noted as within normal limits.  Furthermore, the treatment records are absent for findings of a more severe loss of range of motion on flare-ups of the left knee and findings of functional loss after repetitive testing.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement or excess fatigability to the degree that would warrant an evaluation in excess of the currently assigned disability evaluation.  The limitation of extension of 10 degrees is consistent with the 10 percent rating currently in effect.

The remaining DCs allowing for ratings for the knees are inapplicable.  DC 5256 does not apply, as the medical records do not show any finding of ankylosis in the knees.  DC 5262 for malunion of the tibia and fibula is not relevant, as the evidence shows no such impairment.  DC 5263 is not applicable as the medical evidence does not show that the Veteran has genu recurvatum, and there has been no showing of instability or subluxation such as to warrant a rating under DC 5257.  Moreover, while a 10 percent rating is warranted under DC 5259, such a rating is assignable when the disability is symptomatic.  To assign a separate rating for any one of the symptoms, such as pain or limitation of extension for example, would result in impermissible pyramiding.  38 C.F.R. § 4.14.  

As for whether this issue should be referred to the Director, Compensation Service, for consideration of a possible award of an extra-schedular rating, see 38 C.F.R. § 3.321(b)(1), the Board finds that there has been no indication that the Veteran experiences any problem due to the left knee disability that is not contemplated by the schedular rating criteria.  See discussion, supra.  Therefore, referral under 38 C.F.R. § 3.321(b)(1) is not warranted.  

Low Back Disability

On his January 2011 Report of Medical History prior to service discharge, the Veteran checked "no" for recurrent back pain or any back problem.

STRs show that the Veteran sought treatment in July and August 2009 for lower back pain.  The examiner's report reflects she and the Veteran reviewed back stretches to treat his back.  Additionally, the Veteran participated in physical therapy.

Another July 2009 STR shows the Veteran denied lower back pain.

An August 2009 STR shows the Veteran reported that his back had been bothering him since he ran a marathon prior to reporting to the Naval Academy.  He was advised to continue physical therapy.

Post-service treatment records include a May 2011 VA emergency department record that shows the Veteran presented with complaints of right knee and lower back pain.  He reported that he underwent surgery of the left knee and now felt the same condition was occurring in the right knee, and also that the onset of low back pain occurred when the right knee pain began.  The Veteran was given ace wraps to treat his bilateral knee pain and prescribed vicodin and ibuprofen

A June 2011 VA treatment record shows the Veteran presented with complaints of low back pain.  The examiner concluded that the Veteran had a normal lumbar spine.  X-ray of the spine revealed five non-rib bearing lumbar type vertebrae.  There was no evidence of fracture or dislocation, or loss of alignment.  The height of the vertebral bodies and disc spaces were also noted as normal. 

In April 2012, the Veteran was afforded a VA spine examination to determine the nature, and etiology of his claimed low back disability.  The Veteran reported that he injured his back when lifting a log during physical training.  He reported flare-ups and constant pain aggravated by prolonged standing or walking, and bending.  The examiner's report reflects forward flexion at 60 degrees, and extension at 30 degrees, with no limitations after repetitive testing.  There was pain on movement and tenderness to palpation.  There was no guarding or muscle spasm.  Muscle strength was noted as normal and there were no signs of radicular pain.  Imaging studies of the spine revealed arthritis.  The examiner observed that STRs reflected the Veteran was seen on two occasions for back trouble and participated in physical therapy.  After examining the Veteran and reviewing the record, the examiner opined that the current low back disability was less likely than not related to military service.  

As indicated above, the Veteran asserts that his low back disability is due to injury sustained in service when he was rear-ended by another vehicle.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the April 2012 opinion by the VA examiner to be highly probative, as she conducted a review of the claims file and provided rationale for her opinion.  

The Veteran is competent to report that he injured his back in service.  The Board finds the Veteran's statements are less probative than the medical evidence of record, to include the Veteran's STRs, which reflect that on two occasions, he complained of back trouble.  Significantly, on his January 2011 Report of Medical History prior to service discharge, the Veteran checked "no" for recurrent back pain or any back problem.  What is significant about the STRs is that no specific disease process was diagnosed.

Additionally, there is no persuasive evidence linking the Veteran's current back disability to service.  His responses to onset of injury are inconsistent and call into question the subjective reports of his back condition.  Specifically, an August 2009 STR shows the Veteran reported that his back had been bothering him since he ran a marathon prior to reporting to the Naval Academy.  However, during the April 2012 VA examination, the Veteran reported that he injured his back when lifting a log during physical training.  The Board finds the August 2011 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the record, including the Veteran's history and opinions.  The examiner considered the Veteran's history and concluded that current disability is not traceable to what happened in service.  This competent opinion is consistent with the remainder of the record, especially the separation report that the Veteran was not then experiencing any problem.

Although there has been an indication that the Veteran may have arthritis, there has been no showing that it was manifested to a compensable degree within a year of separation from service, especially given that x-rays conducted within that first post-service year did not reveal any such problem.  Consequently, such a disability may not be presumed to have been incurred during service.  38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of service connection.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to a rating in excess of 10 percent for status post arthroscopic meniscectomy of the left knee is denied.

Entitlement to service connection for right knee disability is denied.

Entitlement to service connection for low back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


